                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                        Telephone: (702) 384-7000
                                                                    6
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                        Counsel for Trans Union LLC
                                                                    9
                                                                   10                           IN THE UNITED STATES DISTRICT COURT

                                                                   11                                FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13   RICHARD DANIEL,                                     Case No. 2:19-cv-00744-JCM-VCF
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14            Plaintiff,                                    JOINT STIPULATION AND ORDER
                                                                        v.                                                     EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                                UNION LLC’S TIME TO FILE AN
                                                                   16   EQUIFAX INFORMATION SERVICES LLC,                     ANSWER OR OTHERWISE RESPOND
                                                                        WELLS FARGO HOME MORTGAGE,                            TO PLAINTIFF’S COMPLAINT (FIRST
                                                                   17   FORD MOTOR CREDIT COMPANY, LLC,                                  REQUEST)
                                                                        GREAT LAKES EDUCATIONAL LOAN
                                                                   18
                                                                        SERVICES, INC., ONEMAIN FINANCIAL,
                                                                   19   AND TRANS UNION, LLC,

                                                                   20             Defendants.

                                                                   21          Plaintiff Richard Daniel (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   22
                                                                        and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   23
                                                                        Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   24
                                                                               On May 1, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                   25

                                                                   26   answer or otherwise respond to Plaintiff’s Complaint is May 24, 2019. Trans Union needs additional

                                                                   27   time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s counsel
                                                                   28
                                                                                                                        1                              KB/26214
                                                                    1   will need additional time to review the documents and respond to the allegations in Plaintiff’s

                                                                    2   Complaint.
                                                                    3
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    4
                                                                        respond to Plaintiff’s Complaint up to and including June 14, 2019. This is the first stipulation for
                                                                    5

                                                                    6   extension of time for Trans Union to respond to Plaintiff’s Complaint.

                                                                    7
                                                                               Dated this 22nd day of May 2019
                                                                    8                                                 ALVERSON TAYLOR & SANDERS

                                                                    9                                                 //S// Trevor Waite
                                                                                                                      Kurt Bonds
                                                                   10                                                 Nevada Bar No. 6228
                                                                   11                                                 Trevor Waite
                                                                                                                      Nevada Bar No. 13779
                                                                   12                                                 6605 Grand Montecito Parkway, Suite 200
ALVERSON TAYLOR & SANDERS




                                                                                                                      Las Vegas, NV 89149
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      Telephone: (702) 384-7000
                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                      Facsimile: (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                      Email: kbonds@alversontaylor.com
                                                                                                                      Email: twaite@alversontaylor.com
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                      Counsel for Trans Union LLC
                                                                   16
                                                                                                                      KNEPPER & CLARK, LLC HAINES &
                                                                   17
                                                                                                                      KRIEGER, LLC
                                                                   18                                                 //S// Miles N. Clark
                                                                   19                                                 Matthew I. Knepper, Nevada Bar No. 12796
                                                                                                                      Miles N. Clark, Nevada Bar No. 13848
                                                                   20                                                 Sharine R. Plaksin, Nevada Bar No. 13935
                                                                                                                      10040 W. Cheyenne Ave., Suite170-109
                                                                   21
                                                                                                                      Las Vegas, NV 89129
                                                                   22                                                 Telephone: (702) 825-6060
                                                                                                                      Facsimile: (702) 447-8048
                                                                   23                                                 Email: Shaina.plaksin@knepperclark.com
                                                                                                                      Email: matthew.knepper@knepperclark.com
                                                                   24                                                 Email: miles.clark@knepperclark.com
                                                                   25                                                 and
                                                                                                                      David H. Krieger, Nevada Bar No. 9086
                                                                   26                                                 8985 S. Eastern Avenue, Suite 350
                                                                                                                      Henderson, NV 89123
                                                                   27                                                 Telephone: (702) 880-5554
                                                                   28                                                 Facsimile: (702) 383-5518
                                                                                                                      Email: dkrieger@hainesandkrieger.com
                                                                                                                         2                           KB/26214
                                                                    1
                                                                                                                 ORDER
                                                                    2
                                                                             The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3

                                                                    4   otherwise respond is so ORDERED AND ADJUDGED.

                                                                    5
                                                                             Dated this 22nd day of May, 2019.
                                                                    6

                                                                    7

                                                                    8                                            HONORABLE CAM FERENBACH
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                                    9
                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                   3                          KB/26214
